                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                 SOUTHERN DMSION
                                   No. 7:15-CR-67-D


UNITED STATES OF AMERICA,                      )
                                               )
                   v.                          )              ORDER
                                               )
HUMBERTO NAVARETE,                             )
                                               )
                          Defendant.           )


        On March 13, 2020, Humberto Navarete (''Navarete" or "defendant'') moved prose for a

reduction of his sentence under 18 U.S.C: § 3582(c)(2) and Amendment 782 to the United States

Sentencing Guidelines, as well as the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 404,

132 Stat. 5194, 5222 (2018) [D.E. 26]. On May 1, 2020, Navarete filed an identical motion [D.E.

29]. On October 6, 2020, Navarete again moved forreliefunder section 3582(c)(2) and Amendment

782 [D.E. 32]. On February 18, 2021, the government responded in opposition [D.E. 35]. As

explained below, the court denies Navarete's motions for reduction of sentence.

                                                   I.

       On August 31, 2015, pursuant to a written plea agreement and with a waiver of indictment,

Navarete pleaded guilty to conspiracy to distribute and to possess with the intent to distribute 1,000

kilograms or more of marijuana and 5 kilograms or more of cocaine. See [D.E. 1, 11, 12, 13]. On

December 1, 2015, the court held a sentencing hearing and adopted the facts set forth in the

Presentence Investigation Report ("PSR").          See [D.E. 22]; [D.E. 24] 1; Fed. R. Crim. P.

32(i)(3)(A)-{B). The court calculated Navarete's total offense level to be 35, his criminal history

category to be I, and his advisory guideline range to be 168 to 210 months' imprisonment. See [D.E.




            Case 7:15-cr-00067-D Document 36 Filed 03/31/21 Page 1 of 5
24] 1. After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court

sentenced Navarete to 204 months' imprisonment. See [D.E. 23] 2. Navarete did not appeal.

        On August 3, 2010, Congress enacted the Fair Sentencing Act of2010 ("Fair Sentencing

Act''), Pub. L. No. 111-220, 124 Stat. 2371,2372 (codified as amendedat21 U.S.C. § 801, et~.·

Section 2 of the Fair Sentencing Act reduced statutory penalties by increasing the drug quantities

necessary to trigger certain statutory minimums and maximums. For example, the amount ofcocaine

base (crack) necessary to trigger a 5 to 40 year sentence increased from 5 to 28 grams. Likewise, the

amount of cocaine base (crack) necessary to trigger a 10 year to life sentence increased from 50

grams to 280 grams. See id. § 2, 124 Stat at 2372.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. The First Step Act makes the Fair Sentencing Act's reductions in mandatory minim1un

sentences apply retroactively to defendants who committed their "covered offense" of conviction
                                                                                                        1

before August 3, 2010. See id. § 404(a), 132 Stat. at 5222. Section 404(a) defines "covered offense"

as "a violation of a Federal criminal statute, the statutory penalties for which were modified by

section 2 or 3 ofthe Fair Sentencing Act ... that was committed before August 3, 2010." Id. Under

the First Step Act, a "court that imposed a sentence for a covered offense may ... impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of2010 ... were in effect at the time the

covered offense was committed." Id. § 404(b), 132 Stat. at 5222. A court that modifies a sentence

under the First Step Act does so under 18 U.S.C. § 3582(c)(l)(B), which allows a court to ''modify
          ,                                           I


·an imposed term ofimprisonment to the extent otherwise expressly permitted by statute." 18 U.S.C.

§ 3582(c)(l)(B); see United States v. Woodson, 962F.3d 812, 815-17 (4th Cir. 2020); United States

v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United States v. Wir~ing. 943 F.3d 175, 183 (4th

Cir. 2019); United States v. Alexander, 951 F.3d 706, 708 (6th Cir. 2019). If a defendant qualifies,

                                                 2

              Case 7:15-cr-00067-D Document 36 Filed 03/31/21 Page 2 of 5
courts may consider a motion for a reduced sentence only ifthe defendant did not previously receive

a reduction pursuant to the Fair Sentencing Act and did not have a motion under the First Step Act

denied "after a complete review of the motion on the merits." First Step Act§ 404(c), 132 Stat at

5222.

        Under the First Step Act, the district court adjusts the sentencing guideline calculations "as

if the current lower drug offense sentences were in effect at the time of the commission of the

offense." United States v. Curry. 792 F. App'x 267, 268 (4th Cir. 2020) (per curiam) (unpublished)

(quotation omitted); see Chambers, 956 F.3d at 671-72. "Nothing in ... section [404(c) ofthe First

Step Act]," however, "shall be construed to require a court to reduce any sentence pursuant to this

section." First Step Act § 404(c), 132 Stat. at 5222; see, e.g., United States v. Gravatt, 953 F.3d 258,

261 (4th Cir. 2020); Wirsing, 943 F.3d at 184-86; United States v. Barnes, No. 3:94cr80 (DJN),

2020 WL 1281235, at *3 (E.D. Va. Mar. 17, 2020) (unpublished); United States v. Latten, No.

1:02CR00011-012, 2019 WL 2550327, at *1-4 (W.D. Va. June 20, 2019) (unpublished).

        Navarete's December 2015 conviction is not a covered offense under section 404(a) of the

First Step Act because he was not convicted of an offense whose statutory penalties were modified

by the Fair Sentencing Act that was committed before August 3, 2010. See First Step Act§ 404(a),

132 Stat. at 5222; United States v. McDonald, 986 F.3d 402,404 (4th Cir. 2021) ("The First Step

Act applies to any defendant who was convicted of an offense whose statutory penalties were

modified by section 2 or 3 of the Fair Sentencing Act of2010 that was committed before August 3,

201 O.") (quotation omitted). Accordingly, Navarete is not entitled to relief under the First Step Act

        As for Navarete's motion for relief under 18 U.S.C. § 3582(c)(2) and Amendment 782,,

Navarete received the benefit of Amendment 782 at sentencing. See PSR [D.E. 15] ,r,r 47-59.

Accordingly, Navarete is not entitled to relief under section 3582(c)(2) and Amendment 782.

                                                   3

            Case 7:15-cr-00067-D Document 36 Filed 03/31/21 Page 3 of 5
       As for Navarete's argument that his conviction for conspiracy to distribute and to possess

with the intent to distribute 1,000 kilograms or more of marijuana and 5 kilograms or more of

cocaine violates the Double Jeopardy Clause of the Fifth Amendment, Navarette must raise this

argument under 28 U.S.C. § 2255. Navarette cannot do so, however, due to procedural default and

the one-year statute of limitations. See 28 U.S.C. § 2255(f). Thus, the court dismisses the claim.

Alternatively, even if the court could consider the claim, the court would reject it Conspiracy is a

separate and distinct crime from the substantive offense, not a lesser included offense. See Salinas

v. United States, 522 U.S. 52, 65 (1997); United States v. Felix, 503 U.S.· 378, 390 (1992);

Blockburger v. United States, 284 U.S. 299, 304 (1932). Moreover, Navarete's reliance on United

States v. Freyre-Laz.aro, 3 F.3d 1496, 1507 (11th Cir. 1993), is misplaced. Navarete's conviction

rests on a single count. Cf. id. at 1507. Accordingly, the Double Jeopardy Clause provides no relief.

       As for Navarette's safety valve claim, the claim is procedurally defaulted and untimely.

Thus, the court dismisses the claim. Alternatively, the court rejects it. The safety valve under

U.S.S.G. § 5Cl.2and 18U.S.C. § 3553(:t)providesforatwo-levelreducti.onforadefendantmeeting

five specific criteria. See U.S.S.G. § 5Cl.2; 18 U.S.C. § 3553(f). The safety valve does not apply

to Navarete because he was an "organizer, leader, managet, or supervisor'' in the offense conduct.

18 U.S.C. § 3553(f)(4); PSR ,r 51. Accordingly, the safety valve provides no relief.

       Alternatively, even if the court has discretion to reduce Navarette's sentence, it would not

do so. The court has completely reviewed the entire record, the parties' arguments, the advisory

guideline range, and all relevant factors under 18 U.S.C. § 3553(a). See Chavez-Mesa v. United

States, 138 S. Ct. 1959, 1966--68 (2018); Chambers, 956 F.3d at 671-75; United States v. May. 783

F. App'x 309, 310 (4th Cir. 2019) (per curiam) (unpublished). Navarete engaged in prolonged,

serious drug dealing and money laundering from approximately 2010 until January 2014. See PSR

                                                 4

           Case 7:15-cr-00067-D Document 36 Filed 03/31/21 Page 4 of 5
ft 8-20.   As a leader of a Mexican drug trafficking organization, Navarete laundered millions of

dollars of drug proceeds in the United States and Mexico. See id. Navarete also distributed at least

109 kilograms of cocaine and 36.288 kilograms of marijuana and directed the activities of other

conspirators. See id. In light ofNavarete' s prolonged, serious criminal conduct, the need to promote

respect for the law, the need to deter others, the need to protect society, and the need to punish and

incapacitate Navarete, the court declines to reduce Navarete's sentence. See, e.g., 18 U.S.C. §

3553(a); Chavez-Mesa, 138 S. Ct. at 1966-68; Chambers, 956 F.3d at 671-75; Barnes, 2020 WL

1281235, at *3; Latten, 2019 WL 2550327, at *1-4.

       In reaching this decision, the court has considered the entire record, the parties' arguments,

and the section 3553(a) factors. However, even if the court miscalculated the advisory guideline

range, it still would not reduce Navarete's sentence in light of the entire record and the section

3553(a) factors. See 18 U.S.C. § 3553(a); United States v. Gomez-Jimenez, 750 F.3d 370, 382-86

(4th Cir. 2014); United States v. Hargrove, 701 F.3d 156, 161-65 (4th Cir. 2012).

                                                 II.

       In sum, the court DENIES Navarete's motions for reduction of sentence [D.E. 26, 29, 32].

       SO ORDERED. This _li day of March 2021.



                                                          JSC.DEVERill
                                                          United States District Judge




                                                  5

            Case 7:15-cr-00067-D Document 36 Filed 03/31/21 Page 5 of 5
